PER CURIAM.
Upon the petition of Bobby Thomas Dover, the court issued a writ of habeas corpus, to which the respondent filed a return on October 18, 1960.
After a full consideration of the petition for writ of habeas corpus and respondent’s return, we are of the opinion that the petitioner is not entitled to relief for the reason that he has not been deprived of any rights guaranteed to him by the State or Federal Constitutions or the statutes of Florida. We feel that petitioner’s allegation that he was deprived of the right to counsel is disposed of by the case of Jones v. Cochran, Fla., 125 So.2d 99. His other allegations are equally unmeritorious.
Accordingly, the writ of habeas corpus heretofore issued is quashed and the petitioner is remanded to the custody of the respondent.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur.